Third District Court of Appeal
                               State of Florida

                          Opinion filed March 16, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                  Nos. 3D15-1152, 3D15-1151, 3D15-1150
           Lower Tribunal Nos. 14-155 A P, 14-172 A P, 14-174 A P
                            ________________


                               Giovanny Lluis,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals from the Circuit Court for Monroe County, Luis M. Garcia, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and LAGOA and SALTER, JJ.

      PER CURIAM.

      We affirm defendant’s convictions and sentences without prejudice to the

defendant filing a Florida Rule of Criminal Procedure 3.800(a) motion. As the
State properly concedes, the written sentences do not conform to the trial court’s

oral pronouncements and the trial court must correct the written sentences pursuant

to a Rule 3.800(a) motion.

      Affirmed, without prejudice.




                                        2